DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 112-125 and 127-139 are objected to because of the following informalities.  Appropriate correction is required.
            On line 1 of claim 112, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 113, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 114, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 115, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 116, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 117, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 118, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 119, “A drum unit” could be changed to “The cartridge”.
            On line 1 of claim 120, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 121, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 122, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 123, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 124, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 125, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 127, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 128, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 129, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 130, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 131, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 132, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 133, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 134, “A drum unit” could be changed to “The cartridge”.
            On line 1 of claim 135, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 136, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 137, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 138, “A cartridge” could be changed to “The cartridge”.
            On line 1 of claim 139, “A cartridge” could be changed to “The cartridge”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 111, 118, 119, 126, 133 and 134; 112; 113 and 128; 114 and 129; 115 and 130; 116 and 131; and 117 and 132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4; 5; 6; 7; 8; 9; and 10, respectively, of U.S. Patent No. 10,452,016. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4; 5; 6; 7; 8; 9; and 10 of U.S. Patent No. 10,452,016 contain or make obvious the limitations contained in claims 111, 118, 119, 126, 133 and 134; 112; 113 and 128; 114 and 129; 115 and 130; 116 and 131; and 117 and 132, respectively.

Claims 111, 118, 126 and 133; 112; 113 and 128; 114 and 129; 115 and 130; 116 and 131; 117 and 132; and 119 and 134 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4; 5; 6; 8; 9; 10; 11; and 7, respectively, of U.S. Patent No. 10,915,055. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4; 5; 6; 8; 9; 10; 11; and 7 of U.S. Patent No. 10,915,055 contain or make obvious the limitations contained in claims 111, 118, 126 and 133; 112; 113 and 128; 114 and 129; 115 and 130; 116 and 131; 117 and 132; and 119 and 134, respectively.

Claims 111, 118 and 119; 112; 113; 114; 115; 116; 117; 120; 121; 122; 123; 124; 125; 126, 133 and 134; 127; 128; 129; 130; 131; 132; 135; 136; 137; 138; and 139 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4; 5; 7; 8; 9; 10; 11; 13; 14; 15; 16; 17; 6; 21; 22; 23; 24; 25; 26; 27; 29; 30; 31; 32; and 33, respectively, of U.S. Patent No. 11,334,017. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4; 5; 7; 8; 9; 10; 11; 13; 14; 15; 16; 17; 6; 21; 22; 23; 24; 25; 26; 27; 29; 30; 31; 32; and 33 of U.S. Patent No. 11,334,017 contain or make obvious the limitations contained in claims 111, 118 and 119; 112; 113; 114; 115; 116; 117; 120; 121; 122; 123; 124; 125; 126, 133 and 134; 127; 128; 129; 130; 131; 132; 135; 136; 137; 138; and 139, respectively.


Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        December 15, 2022